Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO AMENDED AND RESTATED SECURED LOAN AND

SERVICING AGREEMENT

THIS THIRD AMENDMENT, dated as of May 18, 2012 (this “Amendment”), is entered
into in connection with that certain Amended and Restated Secured Loan and
Servicing Agreement, dated as of May 4, 2010, effective as of May 21, 2010 (as
amended, supplemented, restated or replaced from time to time, the “Secured Loan
and Servicing Agreement”), by and among NewStar Short-Term Funding LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), NewStar Financial, Inc., as the originator (together with its
successors and assigns in such capacity, the “Originator”) and as the servicer
(together with its successors and assigns in such capacity, the “Servicer”),
Bleachers Finance 1 Limited, as the lender (by assignment from MMP-7 Funding,
LLC and together with its successors and assigns in such capacity, the
“Lender”), Natixis Financial Products LLC, as the Administrative Agent (together
with its successors and assigns in such capacity, the “Administrative Agent”),
and U.S. Bank National Association, as the trustee (together with its successors
and assigns in such capacity, the “Trustee”). Capitalized terms used but not
defined herein shall have the meanings provided in the Secured Loan and
Servicing Agreement.

R E C I T A L S

WHEREAS, the parties hereto entered into that certain Secured Loan and Servicing
Agreement; and

WHEREAS, the parties hereto desire to amend the Secured Loan and Servicing
Agreement in certain respects as provided herein.

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

A. AMENDMENTS.

1. Section 1.1 of the Secured Loan and Servicing Agreement is hereby amended by
(a) amending the definition of “Legal Final Maturity Date” by deleting the date
“August 24, 2015” and replacing it with the date “December 31, 2012” and
(b) amending the definition of “Termination Date” by deleting the date “May 19,
2012” and replacing it with the date “December 17, 2012”.

2. Section 2.1(f) of the Secured Loan and Servicing Agreement is hereby amended
by deleting the date “May 19, 2012” and replacing it with the date “December 17,
2012”.

 

B. AGREEMENTS IN FULL FORCE AND EFFECT AS AMENDED AND WAIVED.

Except as specifically amended and waived hereby, all provisions of the Secured
Loan and Servicing Agreement shall remain in full force and effect. After this
Amendment becomes effective, all references to the Secured Loan and Servicing
Agreement, “hereof,” “herein,” or words of similar effect referring to the
Secured Loan and Servicing Agreement shall be deemed to mean the Secured Loan
and Servicing Agreement as amended hereby. This Amendment shall not constitute a
novation of the Secured Loan and Servicing Agreement, but shall constitute an
amendment and a one-time waiver thereof. This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Secured
Loan and Servicing Agreement other than as expressly set forth herein.



--------------------------------------------------------------------------------

C. REPRESENTATIONS AND WARRANTIES.

Each of the Originator, the Borrower and the Servicer represents and warrants
with respect to itself as of the effective date of this Amendment as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

(b) the execution, delivery and performance by it of this Amendment are within
its powers, have been duly authorized, and do not contravene (A) its charter,
by-laws, or other organizational documents, or (B) any Applicable Law;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with any Governmental Authority, is required in connection
with the execution, delivery, performance, validity or enforceability of this
Amendment by or against it;

(d) this Amendment has been duly executed and delivered by it;

(e) this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

(f) it is not in default under the Secured Loan and Servicing Agreement; and

(g) after giving effect to this Amendment, there is no Termination Event,
Unmatured Termination Event, or Servicer Default.

 

D. CONDITIONS TO EFFECTIVENESS.

The effectiveness of this Amendment is conditioned upon delivery of executed
signature pages by all parties hereto to the Administrative Agent.

 

E. MISCELLANEOUS.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile or pdf), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Secured Loan and Servicing Agreement.

 

2



--------------------------------------------------------------------------------

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER:     NEWSTAR SHORT-TERM FUNDING LLC     By:   Newstar Financial,
Inc., its Designated Manager     By:  

/s/ JOHN J. FRISHKOPF

      Name: John J. Frishkopf       Title: Treasurer THE ORIGINATOR AND
SERVICER:     NEWSTAR FINANCIAL, INC.     By:  

/s/ JOHN J. FRISHKOPF

      Name: John J. Frishkopf       Title: Treasurer THE LENDER:     BLEACHERS
FINANCE 1 LIMITED     By:  

/s/ JOHN L. FRIDLINGTON

      Name: John L. Fridlington       Title: Vice President THE ADMINISTRATIVE
AGENT:     NATIXIS FINANCIAL PRODUCTS LLC     By:  

/s/ MICHAEL E. HOPSON

      Name: Michael E. Hopson       Title: Managing Director     By:  

/s/ Lorraine Medveely

      Name: Lorraine Medveely       Title: Managing Director THE TRUSTEE:    
U.S. BANK NATIONAL ASSOCIATION,     not in its individual capacity but solely as
Trustee     By:  

/s/ SETH FRINK

      Name: Seth Frink       Title: Assistant Vice President